internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp - plr-120760-01 date date legend parent target us sub purchaser sellers disregarded sub disregarded sub company official tax professional date b date c state a country b country c country d c this letter responds to a letter dated date submitted on behalf of parent who is requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election on behalf of purchaser parent is requesting an extension to file a sec_338 election under sec_338 of the internal_revenue_code with respect to purchaser’s acquisition through disregarded sub and disregarded sub of the stock of target sometimes hereinafter referred to as the sec_338 election on date b all citations in this letter to regulations under sec_338 are to the regulations as in effect on date b the material information submitted for consideration is summarized below parent a state a corporation is the common parent of a consolidated_group of corporations us sub is a member of parent’s consolidated_group purchaser a corporation incorporated under the laws of country b is a controlled_foreign_corporation that is wholly-owned by us sub purchaser is not engaged in the conduct_of_a_trade_or_business within the united_states target is a corporation formed under the laws of country c prior to its acquisition by purchaser the stock of target was owned by sellers purchaser owned all of the shares of stock of disregarded sub a country d corporation and disregarded sub owned all of the shares of stock of disregarded sub a country c_corporation prior to date b disregarded sub sec_1 and had each filed elections under sec_301_7701-3 of the procedure and administration regulations to be disregarded for federal_income_tax purposes on date b purchaser through disregarded sub and disregarded sub purchased all of the outstanding shares of target for an aggregate cash purchase_price of dollar_figurec it has been represented that the acquisition of the stock of target was a qualified_stock_purchase within the meaning of sec_338 prior to the acquisition neither target nor sellers filed a united_states income_tax return were subject_to united_states income_taxation nor were required under sec_1_6012-2 to file a united_states income_tax return in addition target was not a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect nor a foreign_investment_company or foreign_corporation the stock ownership of which is described in sec_552 parent on behalf of purchaser subsequently filed a form_8832 entity classification election to make a retroactive election with respect to target the form_8832 specified an effective date of date b sellers did not sign the form_8832 parent on behalf of purchaser intended to file the sec_338 election the sec_338 election was due on date c but for various reasons a valid sec_338 election was not filed after the due_date for the sec_338 election it was discovered that the sec_338 election had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the sec_338 election the period of limitations on assessment under sec_6501 has not expired for parent’s purchaser’s or target’s taxable years in which the acquisition occurred the taxable years in which the sec_338 election should have been filed or any taxable years that would have been affected by the sec_338 election had it been timely filed law and analysis target is a foreign eligible_entity parent has represented that all of the members of target have limited_liability within the meaning of sec_301_7701-3 sec_301_7701-3 provides that unless a foreign eligible_entity elects otherwise the entity is a a partnership if it has two or more members and at least one member does not have limited_liability b an association if all members have limited_liability or c disregarded as an entity separate from its owners if it has a single owner that does not have limited_liability sec_301_7701-3 provides that for purposes of sec_301_7701-3 a member of a foreign eligible_entity has limited_liability if the member has no personal liability for the debts of or claims against the entity by reason of being a member sec_301_7701-3 allows an eligible_entity to elect to change its classification by filing form_8832 entity classification election with the service_center designated on that form sec_301_7701-3 provides that all such elections become effective on the date specified by the entity on form_8832 or on the date filed if no effective date is specified the specified effective date must not be earlier than days prior to the filing_date of form_8832 nor later than months after that filing_date sec_301_7701-3 generally provides that an election made under sec_301_7701-3 must be signed by each member of the electing entity who is an owner at the time the election is filed or any officer manager or member of the electing entity who is authorized under local law or the entity’s organizational documents to make the election and who represents to having such authorization under penalties of perjury sec_301_7701-3 provides that if an election is to have a retroactive effective date each person who was an owner between the date the election is to be effective and the date the election is filed and who is not an owner at the time the election is filed must also sign the election accordingly in the present case target is treated as an association_taxable_as_a_corporation unless a different treatment is elected under the facts presented the entity classification election filed with respect to target was filed with a retroactive effective date of date b therefore for the entity classification election to have been valid the signatures of the prior owners of target ie sellers were required in addition to other deficiencies in the entity classification election filed with respect to target the signatures of the sellers were not obtained there is no authority under the regulations to treat an election that fails to comply with sec_301_7701-3 as valid accordingly target retained its default classification as an association sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election or a h election and the acquisition is a qualified_stock_purchase under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the sec_338 election is fixed by the regulations ie sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the sec_338 election provided parent acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official and tax professional explain the circumstances that resulted in the failure to timely file a valid sec_338 election the information establishes that a qualified_tax professional was responsible for the sec_338 election and was aware of all relevant facts that parent relied on the tax professional to make the sec_338 election and that the interests of the government will not be prejudiced if relief is granted see sec_301 b v based on the facts and information submitted including the representations made we conclude that parent has shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date on this letter for parent on behalf of purchaser to file the sec_338 election with respect to the acquisition of the stock of target as described above the above extension of time is conditioned on the filing within days of the date on this letter of all returns and amended returns if any necessary to report the transaction in accordance with the sec_338 election and the purchaser’s parent’s consolidated group’s and target’s tax_liability if any being not lower in the aggregate for all years to which the sec_338 election applies than it would have been if the sec_338 election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ tax_liability is lower sec_301_9100-3 parent on behalf of purchaser must file the sec_338 election in accordance with sec_1_338-1 and g that is a new election on form_8023 must be executed on or after the date on this letter which grants an extension and filed in accordance with the instructions to the form a copy of this letter must be attached to the election form parent must file or amend as applicable its returns to report the transaction as a sec_338 transaction for the taxable_year in which the transaction was consummated and for any other affected_taxable_year and to attach to the returns a copy of this letter and a copy of the sec_338 election we express no opinion as to whether the acquisition of the target stock qualifies as a qualified_stock_purchase under sec_338 or any other tax consequences arising from the sec_338 election the form_8023 must be attached to form_5471 information_return of u s persons with respect to certain foreign_corporations for purchasing for the year of the qualified_stock_purchase of target in addition as of the date of this letter no form_5471 has been filed with respect to target since target was acquired the form_5471 and schedules are used to satisfy the reporting requirements of sec_6035 sec_6038 and sec_6046 and the regulations thereunder the information required under sec_6038 is to be furnished for the annual_accounting_period of the foreign_business_entity ending with or within the united_states person’s taxable_year sec_6038 provides a dollar penalty for failure to furnish information required under sec_6038 within the prescribed time we express no opinion as to any penalties that may be applied as a result of u s sub failing to timely file the forms for target in addition we express no opinion as to the tax consequences of filing the sec_338 election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the sec_338 election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the sec_338 election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours associate chief_counsel corporate by ken cohen senior technician reviewer branch
